Order entered September 10, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00017-CR

                       ROBERT TRACY WARTERFIELD, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80757-2011

                                          ORDER
         The Court GRANTS the State’s September 6, 2013 motion for extension of time to file

the State’s brief.

         We ORDER the State to file its brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE